Case 2:18-cv-14128-WJM-MF Document 13-1 Filed 04/22/19 Page 1 of 4 PageID: 127




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 285-3239
Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                           Case No. 2:18-cv-14128-WJM-MF
                    Plaintiff,

       v.                                         CERTIFICATION OF
                                                  JOHN C. ATKIN, ESQ.
 YEE MOY a/k/a EDDIE MOY,

                    Defendant.


      JOHN C. ATKIN, Esquire, of full age, states:

      1.    I am an attorney-at-law in the State of New Jersey and a member of the

The Atkin Firm, LLC, counsel for Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”)

in the above-captioned matter.      I make this certification based on personal

knowledge in support of Strike 3’s motion for an extension of time within in which

to effectuate service of process in this matter on Defendant Yee Moy a/k/a Eddie

Moy (“Defendant”), pursuant to Federal Rule of Civil Procedure 4(m).
Case 2:18-cv-14128-WJM-MF Document 13-1 Filed 04/22/19 Page 2 of 4 PageID: 128




      2.    This is a copyright infringement case against a Defendant originally

only known to Plaintiff only by an IP address.

      3.    On September 20, 2018, Plaintiff filed suit against Defendant, asserting

claims of copyright infringement, pursuant to 17 U.S.C. § 101, et seq. [ECF No. 1].

      4.    Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff was

originally required to effectuate service of process on Defendant no later than

December 19, 2018.

      5.    On October 11, 2018, Plaintiff filed a Motion for Leave to Serve a Third

Party Subpoena Prior to a Rule 26(f) Conference in order to serve a third party

subpoena on Defendant’s Internet Service Provider (“ISP”). [ECF No. 4].

      6.    On December 13, 2018, the Court granted Plaintiff’s Motion for Leave

to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference in order to serve

a third party subpoena on Defendant’s ISP. [ECF No. 5].

      7.    On December 17, 2018, Plaintiff issued a subpoena to Defendant’s ISP,

which was returnable on January 7, 2019.

      8.    On December 18, 2018, Plaintiff filed its First Motion for an Extension

of Time Within Which to Effectuate Service of Process. [ECF No. 6].

      9.    On January 8, 2019, the Court granted Plaintiff’s First Motion for an

Extension of time Within Which to Effectuate Service of Process, extending the

deadline to effectuate service to March 8, 2019. [ECF No. 7].


                                         2
Case 2:18-cv-14128-WJM-MF Document 13-1 Filed 04/22/19 Page 3 of 4 PageID: 129




         10.   Plaintiff received the ISP response on or about January 17, 2019 and

conducted a further investigation to assist in determining whether the individual

identified by the ISP is the appropriate defendant for this action prior to attempting

to effect service of process on that individual. Plaintiff ultimately determined that

the individual identified by the ISP was the infringer of Plaintiff’s copyrights.

         11.   On March 8, 2019, Plaintiff filed its Second Motion for an Extension

of Time Within Which to Effectuate Service of Process. [ECF No. 8].

         12.   On April 2, 2019, the Court granted Plaintiff’s First Motion for an

Extension of time Within Which to Effectuate Service of Process, extending the

deadline to effectuate service to April 22, 2019. [ECF No. 9].

         13.   On April 22, 2019, Plaintiff filed its First Amended Complaint. [ECF

No. 11], and requested that a summons be issued by the Clerk of the Court. [ECF

No. 12].

         14.   Plaintiff respectfully requests that the time within which it is required

to effectuate service be extended an additional thirty (30) days from the return date

of this motion, to June 19, 2019. This extension should allow Plaintiff sufficient

time to effect service on the named Defendant.

         15.   This motion is made in good faith and not for the purpose of undue

delay.




                                            3
Case 2:18-cv-14128-WJM-MF Document 13-1 Filed 04/22/19 Page 4 of 4 PageID: 130




      16.    This is Plaintiff’s third request for an extension of time within which to

effectuate service of process.

      17.    Plaintiff respectfully submits that none of the parties will be prejudiced

by the grant of this extension.

      18.    I certify under penalty of perjury that the foregoing is true and correct.


Dated: April 22, 2019                   By:   /s/ John C. Atkin, Esq.
                                              JOHN C. ATKIN




                                          4
